                      UNITED STATES DISTRICT COURT

                     CENTRAL DISTRICT OF CALIFORNIA



GONZALO J. IBANEZ,              NO. ED CV 19-2280-DOC(E)

               Petitioner,
                                ORDER ACCEPTING FINDINGS,
      v.
                                CONCLUSIONS AND RECOMMENDATIONS
RAYMOND MADDEN, Warden,
                                OF UNITED STATES MAGISTRATE JUDGE

               Respondent.




      Pursuant to 28 U.S.C. section 636, the Court has reviewed the

Petition, all of the records herein and the attached Report and

Recommendation of United States Magistrate Judge.     Further, the Court

has engaged in a de novo review of those portions of the Report and

Recommendation to which any objections have been made.     The Court

accepts and adopts the Magistrate Judge's Report and Recommendation.



      IT IS ORDERED that Judgment be entered denying and dismissing

the Petition with prejudice.

///

///
1         IT IS FURTHER ORDERED that the Clerk serve copies of this Order,

2     the Magistrate Judge's Report and Recommendation and the Judgment

3     herein on Petitioner and counsel for Respondent.

4

5          LET JUDGMENT BE ENTERED ACCORDINGLY.

6

7              DATED:       / JIC~C~                    2020.

8

9

~o                                     .G~~~~~C~ ~ec~
                                             DAVID O. CARTER
11                                     UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25'

26

27

28


                                          2
